Citation Nr: 1122422	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  10-09 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. dR. Dale
INTRODUCTION

The Veteran had active military service from August 1965 to August 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.   

In December 2010 a Board videoconference hearing was held before the undersigned Veterans Law Judge.  The transcript of that hearing is of record. Evidence was thereafter submitted directly to the Board with a waiver of agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304.  Therefore the Board may consider this evidence in the first instance. 


FINDING OF FACT

The Veteran was exposed to loud noise from helicopters and being assigned a tent across from an artillery unit during service, and has had ringing in his ears since service.


CONCLUSION OF LAW

Tinnitus was incurred during active military service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for tinnitus, which he attributes to excessive noise exposure during service.  He stated that he was subjected to sounds from helicopters and having a tent across from an artillery unit while in service.  During his December 2010 Board hearing he testified he would experienced tinnitus in service.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service treatment records (STRs) include a May 1965 pre-induction examination and a June 1967 discharge physical which reveal no evidence of tinnitus.

VA medical records include a June 2002 note of hearing loss and tinnitus.  During an August 2006 audiology consultation, the Veteran reported that he experienced high pitched ringing in both ears, which has been present for 40+ years.  He reported that his tinnitus had recently gotten louder and more noticeable.  The Veteran reported that the tinnitus did not prevent sleeping or daily activities nor did it make him anxious.  He reported difficultly hearing high pitched sounds such as clocks ticking and turn signals in car.  He also reported that his tent was approximately 50 yards from an artillery unit.  

During the December 2010 Board hearing, the Veteran testified that he had constant ringing in both ears.  He described it as very, very high pitched and very loud.  He has to turn the TV up really loudly and his wife complained so he would turn the volume down and use visual or cup his ears in order to hear the TV.  He could not hear high pitched tones at all.  He stated that the noise in his ears was magnified every night because of the quietness.  He testified that his tinnitus started in service and continued throughout service.  He stated that he was assigned to a helicopter unit in Vietnam and that part of his duties where to fly in a C-130.  He also testified that his tent was across a dirt road from an artillery unit and artillery was constantly being fired.  

Recently, the Federal Circuit issued Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), which stated that 38 U.S.C. § 1154(a) requires that the VA give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Moreover, the VA may not simply disregard lay evidence because it is unaccompanied by contemporaneous medical evidence.  

The Board does not doubt the credibility of the Veteran in reporting his belief that his tinnitus is related to service.  The Board also believes that the Veteran is sincere in expressing his opinion with respect to the etiology of the condition.  

While the Board observes that the Veteran's VA claims file is devoid of any medical evidence reflecting a tinnitus disability within service or the Veteran's first post-service year, the Court has specifically held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Davidson, supra; see also Buchanan, supra.  Indeed, the Veteran asserted that he has had bilateral hearing loss disability since active service.  See the December 2010 VA hearing transcript at page 3.

As a finder of fact, the Board, when considering whether lay evidence is satisfactory, may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  The Veteran asserted that he has had a tinnitus disability since active service.  See the December 2010 VA hearing transcript at page 3.  Having witnessed the demeanor of the Veteran at a personal hearing, the Board finds the reports of the Veteran's ringing in his ears since discharge from service are highly credible.  As the Board has no reason to disbelieve the Veteran, the Board finds that the Veteran is competent and credible to comment on the date of onset of symptoms of his tinnitus.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  There is no evidence in the record, medical or otherwise which contradicts the assertions of the Veteran of ringing in his ears during service which continued thereafter.  

In light of the evidence that the Veteran was exposed to acoustic trauma in service and that the Veteran's reports that he has had tinnitus since service, the Board concludes that service connection for tinnitus is warranted.  

Therefore, the benefit-of-the-doubt will be conferred in his favor and his claim for service connection is granted, subject to the controlling laws and regulations, which govern awards of VA compensation.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R.  §§ 3.102, 3.400 (2010); see also Gilbert v. Derwinksi, 1 Vet.  App. 49 (1990). 

The RO has substantially satisfied the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran given the favorable nature of the Board's decision.



ORDER

Service connection for tinnitus is granted.


REMAND

In addition to the foregoing, the Veteran seeks entitlement to service connection for hearing loss.  In a letter dated in December 2008, the RO notified the Veteran that his claim for entitlement to service connection for hearing loss was denied.  The Veteran filed a notice of disagreement in August 2009 as to that determination.  When a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Since the Veteran has filed a notice of disagreement with regard to the denial of service connection for hearing loss, a statement of the case must be issued on remand pursuant to 38 CFR § 19.29.  

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC., for the following action: 

Issue the Veteran a statement of the case for the issue of service connection for hearing loss.  The Veteran must be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2010).  If a timely substantive appeal is filed with respect to this issue, the case must be returned to the Board for further appellate consideration of this issue.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


